Title: From George Washington to Colonel Philip Van Cortlandt, 17 October 1778
From: Washington, George
To: Van Cortlandt, Philip


          
            Sir
            Head Quarters [Fredericksburg] 17th October 1778
          
          As your Regiment is to be employed in an expedition against Anaquaga—you are immediately to give the necessary orders—to the Officer next in command, for proceeding with your Regiment to Poughkeepsie—by water—and apply to Col. Hay the Q. M. who will provide boats for the purpose—in the mean time dispatch a careful officer to Head Quarters with an accurate Return of your whole Regiment exclusive of drafts—in conformity to which he will receive an order for the proper number of Regimental Suits and other articles of Equipment—with which he will meet the Regiment at Poughkeepsie.
          As soon as your Regiment is put in motion you will repair in person to that place in order to consult with Gov. Clinton and take his advice relative to the disposition of the troops and other measures to be pursued for accomplishing the end proposed.
          
            p.s. When the men receive their New Clothing—the Regimental Q.M. is to collect the Old Coats Waistcoats & breeches—to have them packed—marked and put into Store—and <to make an exact> Return of them to Hd Quarters.
          
        